Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-9-2008

USA v. Gaddy
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1852




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Gaddy" (2008). 2008 Decisions. Paper 1038.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1038


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 07-1852


                           UNITED STATES OF AMERICA

                                            v.

                                   ALLEN GADDY,
                                 a/k/a Douglas Gaddy,

                                                 Appellant



                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                       (D.C. Criminal Action No. 03-cr-00710)
                       District Judge: Honorable James T. Giles


                      Submitted Under Third Circuit LAR 34.1(a)
                                    June 6, 2008

             Before: AMBRO, CHAGARES and COWEN, Circuit Judges

                              (Opinion filed June 9, 2008)



                                       OPINION


AMBRO, Circuit Judge

      A jury in the United States District Court for the Eastern District of Pennsylvania

convicted Allen Gaddy of four counts of drug and gun possession in May 2005. The
District Court imposed an aggregate term of 168 months’ imprisonment, a special

assessment of $300, a fine of $500, and an eight-year term of supervised relief. On

appeal, we remanded under United States v. Booker, 543 U.S. 220 (2005). The District

Court imposed the same sentence on remand, with the exception that it added the special

condition of supervised release that Gaddy “seek gainful employment in the clothes

apparel field.” He now appeals the imposition of that special condition. We have

jurisdiction pursuant to 28 U.S.C. § 1291.

       The District Court did not give reasons for its imposition of the challenged

condition of supervised release. This leaves us guessing as to its rationale. Though an

educated guess follows, we are not sure our surmise is right.

       While the district court has broad discretion in fashioning conditions of
       supervised release, the sentencing judge is required by statute to state the
       reasons in open court for imposing a particular sentence. See 18 U.S.C. §
       3553(c). By explaining the reasons behind the sentence, the court ensures
       that appellate review does not “flounder in the zone of speculation.”

United States v. Loy, 191 F.3d 360, 370–71 (1999) (quoting United States v. Edgin, 92
F.3d 1044, 1049 (10th Cir. 1996)). To avoid that speculation, and because of the

restriction of liberty represented by the condition of supervised release, we have no

choice but to vacate and remand.

       We note that an officer supervising Gaddy’s release could construe the challenged

condition as prohibiting Gaddy from pursuing employment outside the clothes apparel

field. We doubt that the District Court intended to limit Gaddy’s employment options in

this fashion. The Court likely meant to encourage Gaddy to seek any gainful employment

                                             2
and only emphasized the garment industry because of Gaddy’s experience as a tailor.

However, the condition’s ambiguous language highlights the challenge facing us when

we lack a sufficient statement of the reasons for sentence. The statement of reasons on

remand will allow us to understand and review Gaddy’s sentence on any future appeal.

       We thus vacate the challenged condition of supervised release and remand to the

District Court.




                                            3